           Case 1:12-cr-00116-LO Document 92 Filed 11/15/19 Page 1 of 3 PageID# 908



I'rob I2A( 10/16)
VAC(9/19)
                                                                                                 UNDER SEAL
                                UNITED STATES DISTRICT COURT
                                                    for the
                                EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Brett Anthony Amendola                             Docket No. 1:12CR0Q116-001

                                        Petition on Supervised Release

          COMES NOW Shenlle Gant. PROBATION OFFICER OF THE COURT, presenting an olTicial report
upon the conduct and altitude of Brett Anthony Amendola. who was placed on supervision by the Honorable
Gerald Bruce Lee, United States District Court Judge silting in the Court at Ale.xandria. Virginia, on the 15th day
of March 2015. who fixed the period of supervision at 3 years, and imposed the general terms and conditions
heretofore adopted by the Court and also imposed special conditions and terms as follows:


                                                       Sec Page 2.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS;
                                                  See Attachment(s)


PRAYING THAT THE COURT WILL ORDER a warrant to be i.ssued directing that the offender appear
before the Court to show cause why superx'ision should not be revoked.

 It is hereby ORDERED that the petition, with its attachment and arrest warrant be sealed. It is further
 ORDERED the petition, its attachment and arrest warrant shall remain sealed until the warrant is executed, at
 which time the petition, its attachment and warrant,should be unsealed and made part of the public record.

  ORDER OF COURT                                              1 declare under the penalty of perjury that the
                                                              foregoing is true and correct.
   Considered and ordered this 1^ day of
   November 2019 and ordered filed and made a part            E.xecuted on: 11/14/2019
  of the records in the above case.

                                                              Sheryllc Gdfn
                                                              U.S. Probation Officer
                                                              703-366-2131
   Liam O'Grady                                               Place Manassas. Viruinia
   United States District Court Judge




  TO CLERK'S OFFICE
Case 1:12-cr-00116-LO Document 92 Filed 11/15/19 Page 2 of 3 PageID# 909
Case 1:12-cr-00116-LO Document 92 Filed 11/15/19 Page 3 of 3 PageID# 910
